Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the RCE filed 03/04/2021 for the present application.
Claims 4, 12 and 14 have been cancelled.
Claims 1-3, 5-11, 13 and 15-16 are pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/2021 has been entered.
Response to Amendments and Arguments
Applicant’s arguments with respect to amended claims 1, 9 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect to the prior art rejections of claims 10 and 15 have been fully considered but they are not persuasive as follows:
Applicant argues (see pg.9):
According to claims 10 and 15, the user's source device transmits to the third party's destination device (directly, not through the server), a second identifier of the user's source device and an access information message: "transmit, to the third party's destination device, a second identifier of the user's source device." 
Therefore, WILLIAMSON does not anticipate the elements of claims 10 and 15.
Examiner response:
Examiner notes that the claim does not expressly recite the transmission is “direct” from the user’s source device to the third party’s destination device, as argued. It is known in the art that communications between mobile devices are typically carried via communications networks which may include one or more servers. For example, claim 10 itself recites the UE “transmit, to a remote server, a first identifier of the user's source device, etc.” That is, the transmission is via an implicit communications network, unless it is stated that it’s direct via a wired or wireless link. For the sake of advancing prosecution of the application completeness, new rejections of the claims are introduced as detailed in the following rejection section
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1, 9, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson et al. (US 2010/0325194 A1), hereinafter (“Williamson”), in view of Zhou, et al. (US 2018/0176221 A1), hereinafter (“Zhou”).

Claim 1
Williamson discloses method for managing the sharing of data on location between a user's source device and at least one third party's destination device (par. 0063; fig.8 
receiving, from the user's source device, a first identifier of the user's source device, a first identifier of the third party's destination device and an authorization message indicating whether the third party's destination device is authorized to obtain data on location of the user's source device (pars. 0063-0064, a user of a location-aware mobile device (e.g., mobile device 100) can share his or her location with users of other location-aware mobile devices through a location-information server. A group of users (e.g., at least a pair of users) can sign up for a location-sharing service, and notify the location-information server of their willingness to share locations with one another, etc., each location-aware mobile device can be associated with a user through an identifier (e.g., a cellular phone number, an email address, a user ID, etc.); figs.2B-2F and pars. 0073-0076,  the user can temporarily turn on or off (as indicated by the existence of the checkmarks next to the email addresses) a particular email address to terminate the association between this mobile device and that particular email address, etc., the user can proceed to add friends into a list of location-sharing friends by invoking user interface element 226. The user can also proceed to go to the dedicated location-sharing application by invoking user interface element 228; par. 0089, a user interface for inviting a friend to establish a location-sharing relationship can be displayed. The user can enter an email address or identifier of the friend by which the location information server can identify that friend. The location information server can then send a request to that friend. If that friend accepts the request for location-sharing, then a location-sharing relationship 
 building or updating of a table of correspondence associating the first identifier of the user's source device with the first identifier of the third party's destination device (fig.6 and par. 0121, The location-information server 610 receives location-information-requests for location information from the registered location-sharing mobile devices 602. The location-information server 610 identifies the requesting and targeted mobile devices for the location-information-requests and verifies the location-sharing authorization and settings for the requesting and targeted mobile devices); 
receiving of data on location of the user's source device (par. 0068, The location-sharing mobile devices can determine their respective locations and submit updates of their respective locations to the location-information server. The location-information server can maintain a database of the submitted location information and can provide the location information of a mobile device to the friend devices of the mobile device),
 the receiving, from the third party's destination device, a request for transmitting data on location of the user's source device, the request comprising a second identifier of the third party's destination device and a second identifier of the user's source device corresponding to the first identifier of the user's source device (fig.5 and pars. 0103-0104, a location-information-request for location information can be sent when the user is running the maps application which displays a marker for the currently known location of a selected location-sharing friend, etc., the location-sharing mobile device 502 sends a location-information-request to the location information server 504 for location information of one or more friend devices, etc., when the location information server 
determining, by using the second identifier of the user's source device and the table of correspondence, of whether the first and second identifiers of the third party's destination device correspond (par. 0104, The location-information server can also verify that the location-sharing mobile device 502 has established location-sharing relationship with the identified friends, and that those identified friends are not currently hiding their current locations from the location-sharing mobile device 502, etc.; pars. 0120-0121, The location-information server 610 receives location-information-requests for location information from the registered location-sharing mobile devices 602. The location-information server 610 identifies the requesting and targeted mobile devices for the location-information-requests and verifies the location-sharing authorization and settings for the requesting and targeted mobile devices, etc.), and
 transmitting the data on location of the user's source device to the third party's destination device, in response to the request, when the first and second identifiers of the third party's destination device correspond (par. 0121, If the authorization check is verified, the location provider 612 can retrieve the stored location for the targeted mobile device (e.g., 602b) in the location information database 616 and provide the retrieved location information to the requesting mobile device).
Williamson does not expressly teach the limitations “, receiving from a companion device dedicated to the sharing of location data and being executed by the third party’s 
However, Zhou teaches methods and systems for verifying a user Login using contact information of the user (Title; abstract), wherein Zhou specifically teaches: With reference to FIG. 5A, in some embodiments, the server system (e.g., account server system 140, FIGS. 1 and 3) receives (510) a request from a first device (e.g., a user device 102 shown in FIGS. 1-2) to authenticate a user of the first device with a third-party application (e.g., a third-party application module 224, FIG. 2) using contact information of the user. The contact information may be provided to the third-party application by the user on the first device. For example, the user may be prompted to enter a phone number for logging into the third-party application on the first device. The third-party application on the first device may then operate to send the request to the account server system 140 over, e.g., network 130. In some embodiments, the contact information is a telephone number of the user, although embodiments are not limited thereto, and in other examples, the contact information may be an email address; after the server system 140 receives the request from the first device, the server system 140 may generate (e.g., by using authentication code generator 360, FIG. 3) a first authentication code to be sent to the contact information of the user. The first authentication code may, for example, be a randomly generated sequence of text, numbers, and/or symbols, or any other manner of code that may be received and entered by the user at a device (e.g., one of the user devices 102, FIGS. 1-2) associated with the contact information. Additionally, in some 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present patent application to modify Williamson by including method and system for verifying the identity of the users of the location sharing mobile devices, as taught by Zhou, so as to improve user verification with various applications that run on the mobile devices (see par. 0004).

Claim 16
Williamson as modified further teaches [T]he method for managing according to claim 1, wherein the second identifier of the third party's destination device comprised in the request is received from the companion application dedicated to the sharing of location data, the companion application being executed by the third party's destination device. (Williamson, par. 0103, application that displays the location-information of the 

Claim 9
The claim represent the server recited in, and performing, the method of claim 1. The claim is therefore rejected using the same grounds used for rejecting claim 1 above. Williamson in view of Zhou further discloses a server comprising a processor and memory as recited (see Williamson, fig.5A, location information server; par. 0175, the computer system can include clients and servers. A client and server are generally remote from each other and typically interact through a network. The relationship of client and server arises by virtue of computer programs running on the respective computers and having a client-server relationship to each other).

Claim 13
Williamson discloses a third party's destination device configured to access data on location of a user's source device, the third party's destination device comprising a processor coupled operationally with a memory (fig.1; par. 0063, location-aware mobile device (e.g., mobile device 100), fig. 12, processor 1204 and memory 1206), and configured to:
If that friend accepts the request for location-sharing, then a location-sharing relationship is established between the user and the friend. The friend's name and location information can then be added to the friend list, etc.),

receive, from the server, the data on location of the user's source device, in response to the request for transmission of location data on the user's source device (fig.5 and pars. 0103-0104, when the location information server 504 receives the location-information-request from the location-sharing mobile device 502, it can retrieve the requested location information from the location information database and return the requested location information to the location-sharing mobile device 502 in response, etc., The location-information server can also verify that the location-sharing mobile device 502 has established location-sharing relationship with the identified friends, and that those identified friends are not currently hiding their current locations from the location-sharing mobile device 502, etc.; pars. 0120-0121, the location-information server 610 receives location-information-requests for location information from the registered location-sharing mobile devices 602. The location-information server 610 identifies the requesting and targeted mobile devices for the location-information-requests and verifies the location-sharing authorization and settings for the requesting and targeted mobile devices, etc.).
Williamson does not expressly teach the limitations “ transmit, to a remote server, via  a companion device dedicated to the sharing of location data and being executed by enter the authentication code in the companion application”.
However, Zhou teaches methods and systems for verifying a user Login using contact information of the user (Title; abstract), wherein Zhou specifically teaches: With reference to FIG. 5A, in some embodiments, the server system (e.g., account server system 140, FIGS. 1 and 3) receives (510) a request from a first device (e.g., a user device 102 shown in FIGS. 1-2) to authenticate a user of the first device with a third-party application (e.g., a third-party application module 224, FIG. 2) using contact information of the user. The contact information may be provided to the third-party application by the user on the first device. For example, the user may be prompted to enter a phone number for logging into the third-party application on the first device. The third-party application on the first device may then operate to send the request to the account server system 140 over, e.g., network 130. In some embodiments, the contact information is a telephone number of the user, although embodiments are not limited thereto, and in other examples, the contact information may be an email address; after the server system 140 receives the request from the first device, the server system 140 may generate (e.g., by using authentication code generator 360, FIG. 3) a first authentication code to be sent to the contact information of the user. The first authentication code may, for example, be a randomly generated sequence of text, numbers, and/or symbols, or any other manner of 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present patent application to modify Williamson by including method and system for verifying the identity of the users of the location sharing mobile devices, as taught by Zhou, so as to improve user verification with various applications that run on the mobile devices (see par. 0004).

2.	Claims 7-8, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson.



Williamson discloses a user’s source device configured to share location data with at least one third party's destination device, the user's source device comprising; a processor operationally coupled with a memory (fig.1; par. 0063, location-aware mobile device (e.g., mobile device 100), fig. 12, processor 1204 and memory 1206), and configured to 
select a first identifier of the third party's destination device from amongst a set of identifiers of destination devices stored in the user's source device (par. 0054, The location-sharing application provides the functionalities associated with signing up for a location-sharing service, selecting other users (e.g., friends and/or contacts of the user) with whom that the user wishes to share location, and managing various aspects of location-sharing of the mobile device 100; also see par. 0094, the address card can be invoked from the address book application on the mobile device. Alternatively, the address card can be invoked from the address bar shown on the map in FIG. 3A. Alternatively, the address card can also be invoked from a dedicated location-sharing application running on the mobile device. Other applications that display locations or contact information can also include user interface elements for invoking the address card 454),
 transmit, to a remote server, a first identifier of the user's source device, the first identifier of the third party's destination device and a message of authorization indicating whether the third party's destination device is authorized to obtain data on location of the user's source device (pars. 0063-0064, a user of a location-aware mobile device (e.g., mobile device 100) can share his or her location with users of other location-aware mobile 
 transmit, to the third party's destination device, a second identifier of the user's source device, corresponding to the first identifier of the user's source device, and an access information message informing it if the third party's destination device is authorized to obtain data on location of the user's source device (par. 0104, The location-information server can also verify that the location-sharing mobile device 502 has established location-sharing relationship with the identified friends, and that those 
transmit, to the remote server, the data on location of the user's source device (par. 0068, The location-sharing mobile devices can determine their respective locations and submit updates of their respective locations to the location-information server. The location-information server can maintain a database of the submitted location information and can provide the location information of a mobile device to the friend devices of the mobile device).
	Williamson discloses the user can enter an email address or identifier of the friend by which the location information server can identify that friend. The location information server can then send a request to that friend. If that friend accepts the request for location-sharing, then a location-sharing relationship is established between the user and the friend. The friend's name and location information can then be added to the friend list (see par. 0089). That is, the server of Williamson informs, on behalf of the user’s source device, the third party’s destination device of the user’s source device location sharing request in order to obtain a consent for mutual location sharing. In other words, the same request by the user’s source device maybe used by the server to associate the user’s source 
 Williamson does not expressly teach the transmission from the user’s source device to the third party’s destination device is direct and not via the server. 
However, sending said request directly to the third party’s destination device is considered a matter of engineering variation in order to meet the system requirements. For example, Williamson teaches said transmission is performed via the server, and thereby the same request of location sharing from the user’s source device maybe used in informing the third party’s destination device without additional signaling, as explained above. Williamson further teaches the device requesting the location information does not have to be a location-aware device itself. For example, a client device requesting the location information of other location-aware mobile devices can be a manager device that monitors the locations of the different location-aware mobile devices. In some implementations, non-mutual location sharing can be implemented, where a manager device can display location-information of a group of "subordinate" location-sharing mobile devices, but the location of the manager device is not shared with the "subordinate" location-sharing mobile device (par. 0135). Williamson further teaches the mobile devices 100a and 100b can also establish communications by other means (e.g., wireless communications). For example, the mobile device 100a can communicate with other mobile devices (e.g., other wireless devices, cell phones, etc.), over the wireless network 1112. Likewise, the mobile devices 100a and 100b can establish peer-to-peer communications 1120 (e.g., a personal area network), by use of one or more communication subsystems (e.g., a Bluetooth.TM. communication device). Other 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present patent application to modify the location sharing process of Williamson by using direct communication between the source and destination devices  for establishing association between the devices for different location sharing requirements and/or implementing some or all of the functions of the location server in a source/manager device, for example, so as to meet the system engineering requirements, such as considerations of processing delays by the server especially when processing very large amount of association requests and location updates; considerations of the amount of mobile devices signaling and corresponding network load, etc.

Claim 7
Williamson further teaches [T]he user's source device according to claim 10, wherein the access information message and the authorization message indicate that the third party's destination device is authorized to obtain data on location of the user's source device (figs.2B-2F and pars. 0073-0076,  the user can temporarily turn on or off (as indicated by the existence of the checkmarks next to the email addresses) a particular email address to terminate the association between this mobile device and that particular email address, etc., the user can proceed to add friends into a list of location-sharing friends by invoking user interface element 226. The user can also proceed to go to the dedicated location-sharing application by invoking user interface element 228; par. 0089, 

Claim 8
Williamson further teaches [T]he user's source device according to claim 10, wherein the access information message and the authorization message indicate that the third party's destination device is not authorized to obtain data on location of the user's source device (figs.2B-2F and pars. 0073-0076,  the user can temporarily turn on or off (as indicated by the existence of the checkmarks next to the email addresses) a particular email address to terminate the association between this mobile device and that particular email address, etc., the user can proceed to add friends into a list of location-sharing friends by invoking user interface element 226. The user can also proceed to go to the dedicated location-sharing application by invoking user interface element 228; par. 0089, a user interface for inviting a friend to establish a location-sharing relationship can be displayed. The user can enter an email address or identifier of the friend by which the location information server can identify that friend. The location information server can then send a request to that friend. If that friend accepts the request for location-sharing, then a location-sharing relationship is established between the user and the friend. The friend's name and location information can then be added to the friend list, etc.).

The claim represents implementation of the method in claim 10 in a processor executed instructions stored in an associate memory. The claim is therefore rejected using the same grounds and motivation used for rejecting claim 10 above. Williamson further discloses a location aware mobile device comprising a processor and memory as recited (se fig.12, processor 1204 and associated memory 1206).

3.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of Zhou and further in view of Harding, et al. (US 2017/0215031 A1), hereinafter (“Harding”), or Russo, et al. (US 2020/0058039 A1), hereinafter (“Russo”).

Claim 2
Williamson in view of Zhou appears to teach [T]he method for managing according to claim 1, also comprising receiving a duration of validity applicable to the data on location of the user's source device. (Williamson, par. 0073, the user can temporarily turn on or off (as indicated by the existence of the checkmarks next to the email addresses) a particular email address to terminate the association between this mobile device and that particular email address, i.e. implicitly indicate providing the location while turned ON; also see Williamson, par. 0139, the one or more criteria may specify a time period when no location-update-requests should be sent to the second client device, so no stored location would be considered stale during this time period regardless of the age of the information).

Russo also teaches method for measuring, using one or more processors, an aggregate amount of real-time location information available for a particular public place, wherein Russo specifically teaches a mobile device 360 provides information to a raw location database 340, which further provides information to computing system 310. Computing system 310 includes one or more components, such as processors and 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to modify the location sharing process of Williamson by adding step for indicating time limitations for location sharing and/or deletion of the location information after the time limitation, as taught by Harding or Russo, so as to enable the user to control provision of the location information and thereby protect the privacy of the user based on the user preferences, as suggested by Harding or Russo above.  

Claim 3
Williamson as modified further teaches [T]he method for managing according to claim 2, further comprising: activation of a timeout having a value equal to the duration of validity, the storage in memory of the data on location of the user's source device during the timeout, the elimination of the stored location data stored after expiry of the timeout .

4.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of Harding, et al. (US 2017/0215031 A1), hereinafter (“Harding”), or Russo, et al. (US 2020/0058039 A1), hereinafter (“Russo”).

Claim 5
Williamson appears to teach [T]he user's source device according to claim 10, the processor being further configured to transmit, to the remote server, a duration of validity applicable to the data on location of the user's source device (par. 0073, the user can temporarily turn on or off (as indicated by the existence of the checkmarks next to the email addresses) a particular email address to terminate the association between this mobile device and that particular email address, i.e. implicitly indicate providing the location while turned ON; also see par. 0139, the one or more criteria may specify a time 
Further, indicating a duration of validity applicable to the location data of the user’s source device, as recited in the claim, is obvious in view of the teachings of Harding or Russo. In particular, Harding teaches methods, devices, and other techniques for sharing navigation data among computing devices, wherein Harding specifically teaches each vehicle 302a, 302b may maintain a registry of devices co-located within the corresponding vehicle 302a, 302b. Requests from the devices to share navigation data can be checked against the registry to verify that the requestor device is located in the same vehicle as the device or system that is being requested to share its navigation data, etc., the passenger device 312a can be added to the registry accordingly. In some implementations, the registry may be stored and maintained by one or more of the in-vehicle navigation system 308a, the driver's device 310a, the passenger's devices 312a, and the remote navigation server 306. In some implementations, the registry may have a finite life, or entries for particular devices in the registry may have a finite life. The registry or particular entries in the registry may expire, for example, after a defined amount of time and/or upon the occurrence of defined events (e.g., the conclusion of a trip, arrival at a destination of a route). Therefore, passengers may not be granted a continuous authorization to receive a driver's navigation data. Instead, the right may be limited for the duration of a trip, or for a particular number of hours, days, weeks, etc., (par. 0071).
Russo also teaches method for measuring, using one or more processors, an aggregate amount of real-time location information available for a particular public place, 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to modify the location sharing process of Williamson by adding step for indicating time limitations for location sharing and/or deletion of the location information after the time limitation, as taught by Harding or Russo, so as to enable the user to control provision of the location information and thereby protect the privacy of the user based on the user preferences, as suggested by Harding or Russo above.  




Williamson as modified further teaches [T]he user's source device according to claim 5, wherein the duration of validity is preliminarily configured and stored in a memory of the user's source device (Williamson, par. 0139, the one or more criteria may specify a time period when no location-update-requests should be sent to the second client device, so no stored location would be considered stale during this time period regardless of the age of the information; Harding, par. 0071, The registry or particular entries in the registry may expire, for example, after a defined amount of time and/or upon the occurrence of defined events (e.g., the conclusion of a trip, arrival at a destination of a route). Therefore, passengers may not be granted a continuous authorization to receive a driver's navigation data. Instead, the right may be limited for the duration of a trip, or for a particular number of hours, days, weeks, etc.; Russo, par. 0021, time limitations on storage of information, or limitations on data use or sharing).

5.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of Walsh et al. (US 201/70295173 A1), hereinafter (“Walsh”).

Williamson further teaches the user's source device according to claim 10, furthermore comprising: a geolocation device, a communications device (par. 0059, the mobile device 100 may include circuitry and sensors for supporting a location determining capability, such as that provided by the global positioning system (GPS) or other positioning systems (e.g., systems using Wi-Fi access points, television signals, cellular grids, Uniform Resource Locators (URLs)); figs. 11-12 and par. 0161, Communication 
Williamson further teaches the mobile device 100 can be, for example, a handheld computer, a personal digital assistant (PDA), a cellular telephone, a network appliance, a camera, a smart phone, an enhanced general packet radio service (EGPRS) mobile phone, a network base station, a media player, a navigation device, an email device, a game console, or a combination of any two or more of these data processing devices or other data processing devices (par. 0045).
Williamson does not expressly teach the user’s source device is a watch.
However, implementing functions of a user’s mobile device in a watch, or other appropriate wearable communication/computing device, is obvious because it is known in the art. In particular, Walsh discloses a user device that may include one or more sensors and may include an accelerometer 109, which may be configured to measure a rate of acceleration associated with movements made by the first user 101 and/or the second user device 106. In certain embodiments, accelerometer 109 may be utilized to obtain acceleration and movement measurements that may be utilized to determine the first user's 101 movement signature. The second user device 106 may also include gyroscopes (i.e. to measure orientation), GPS devices (i.e. to determine location), motion sensors, temperature sensors, proximity sensors (i.e. to determine proximity to other devices in the system 100, to a particular location, and/or to the first user 101), light sensors, acoustic sensors, tilt sensors, and/or other sensors as well. In certain 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to implement the functions of the user’s mobile device of Williamson in a smart watch, for example, so as to easy and constant wearing and access thereof, for example.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDI ELHAG whose telephone number is (571)270-3187.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MAGDI ELHAG/Primary Examiner, Art Unit 2641